Citation Nr: 1417426	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to February 1986 and from September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in his VA Form 9 but subsequently withdrew his request in a statement dated in September 2011.

Additional evidence was added to the claims folder in March 2010, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2013).  


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran's hemorrhoids have resulted in persistent bleeding with secondary anemia since January 12, 2010.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for hemorrhoids prior to January 12, 2010 have not been met; criteria for a 20 percent rating, but not higher, for hemorrhoids effective January 12, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant" diagnostic codes (DC), and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by a letter dated in June 2008.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In addition, the RO arranged for a VA examination in July 2008 to assess the severity of the Veteran's hemorrhoids.  The Board finds that the examination obtained in this case was adequate, as it provides findings relevant to the criteria for rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also considered the full history of the disability.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  The original rating decision granting service connection was in April 2007.  Consequently, the Board will evaluate the Veteran's disability as a claim for an increased rating from one year prior to the claim, which was May 2008.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, consideration must be given as to whether an increase or decrease is warranted at any time within the pendency of the appeal, a practice known as "staged" ratings.  See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). 

The Veteran is seeking a higher evaluation for hemorrhoids.  His hemorrhoids have been rated as 10 percent disabling since an April 2007 rating decision.  His hemorrhoid disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides a noncompensable rating for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is warranted where there are large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Veteran underwent VA examinations in March 2007 and in July 2008.  On both occasions, the examiner reported that the Veteran did not have anemia or fissures.  The hemorrhoids were described as causing bleeding, but without the secondary anemia or fissures, the RO denied a rating in excess of 10 percent.

The file also includes VA treatment records.  Records from the Lake City VA Medical Center show that in January 2010, the Veteran was reported to have almost daily bleeding from hemorrhoids and it was further noted that he has "mild anemia secondary to [his] chronic hemorrhoid bleeding even with treatment."  Based on this medical evidence, the Veteran is now entitled to the highest schedular rating under DC 7336, which is 20 percent, effective January 12, 2010, the date anemia was first diagnosed.  The Veteran is not entitled to a rating in excess of 10 percent prior to January 12, 2010, because the medical records do not indicate anemia or fissures before that date.

The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of hemorrhoids falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his hemorrhoids.

III.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  In his Notice of Disagreement, the Veteran argued that he is entitled to an extraschedular rating because he "has had to use 4 to 5 sick days of leave" in the previous year due to the excessive bleeding of his hemorrhoids.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hemorrhoids, to include his having to use 4 to 5 pads a week for the bleeding.  The schedular rating criteria specifically provide for ratings based on bleeding, including with anemia.  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record indicates that the Veteran continues to be employed as a police officer and has not claimed that his hemorrhoids makes him unemployable.  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to a rating in excess of 10 percent for hemorrhoids prior to January 12, 2010 is denied, and a rating of 20 percent, but not higher, for hemorrhoids, effective January 12, 2010, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


